Bigelow, C. J.
At the time of the deed to the demandant from Theodore A. Barry in 1859, the tenant had been in possession of the premises for five years, claiming title thereto, Her occupation was adverse, and worked a disseisin of the person in whom the title by deed was vested. Although it is true that a seisin cannot be gained by the occupation of land by permission of the true owner, yet a person entering by such permission can deprive the owner of his seisin by open and unequivocal acts of disseisin. Hall v. Stevens, 9 Met. 418. In this case the occupation of the demanded premises for several successive years without payment of rent, the omission of those having the paper title to enter upon or take possession of the estate, the payment of taxes and repairs by the tenant for a series of years, and her possession of the premises under a claim of title in herself, were sufficient evidence that she had disseised the owner at the time of his grant to the demandant. By his deed, therefore, to the demandant he conveyed no title. Being disseised, he had only a right of entry, which he could not convey. The St. of 32 Hen. VIII. c. 9, which has been adopted as part of the common law of this commonwealth, rendered the conveyance of land by a person against whom it was adversely held null and void. A disseisee cannot convey a title. Brinley v. Whiting, 5 Pick. 348, 355. Williams v. Jackson, 5 Johns. 489, 500. Warner v. Bull, 13 Met. 4. 2 Washburn on Real Property, 596. Stearns on Real Actions, 29, 30.

Exceptions overruled.